 

Exhibit 10.1

 

[tlogo.jpg] 

STANDARD SUBLEASE

(Long-form to be used with pre-1996 AIR leases)

(NOTE: NOT DESIGNED FOR SITUATIONS WHERE LESS THAN ENTIRE PREMISES ARE BEING
SUBLET)

 

1.           Basic Provisions ("Basic Provisions").

 

1.1         Parties: This Sublease ("Sublease"), dated for reference purposes
only December 20, 2012, is made by and between Radiant Logistics, Inc.
(Successor in Interest to Distribution by air, a DBA Distribution Services Inc.
Company ("Sublessor") and Space Exploration Technologies Corp., a Delaware
Corporation ("Sublessee"), (collectively the "Parties", or individually a
"Party").

 

1.2         Premises: That certain real property, including all improvements
therein, and commonly known by the street address of 2701 & 2705 El Segundo
Blvd., Hawthorne located in the County of Los Angeles, State of California and
generally described as (describe briefly the nature of the property) a 140,200
square foot portion of a larger Industrial Building comprised of two 70,100
Square foot units. ("Premises").

 

1.3         Term: 3 years and __ months commencing February 1, 2013 on the 2705
bldg and March 1 on 2701 bldg ("Commencement Date") and ending February 29, 2016
("Expiration Date").

 

1.4         Early Possession: If the Premises are available Sublessee may have
non-exclusive possession of the Premises commencing Appx January 10, 2013 or the
earliest possible date. ("Early Possession Date").

 

1.5         Base Rent: $75,007.00 per month ("Base Rent"), payable on the First
day of each month commencing January 1, 2013 (see Addendum for rent schedule).

0 If this box is checked, there are provisions in this Lease for the Base Rent
to be adjusted.

 

1.6         Base Rent and Other Monies Paid Upon Execution:

 

(a)           Base Rent: $75,007.00 for the period from May 1, 2013 through May
31, 2013.

 

(b)           Security Deposit: $80,615.00 ("Security Deposit").

 

(c)           Association Fees: $NA for the period NA.

 

(d)           Other: $                                     for
                                     .

 

(e)           Total Due Upon Execution of this Lease: $155,622.00.

 

1.7         Agreed Use: The Premises shall be used and occupied only for General
office, manufacturing, warehousing, air freight and related legal uses. and for
no other purposes.

 

1.8         Real Estate Brokers:

 

(a)           Representation: The following real estate brokers ( the "Brokers")
and brokerage relationships exist in this transaction (check applicable boxes):

0 The Saywitz Company represents Sublessor exclusively ("Sublessor's Broker");

0 Fischer & Company represents Sublessee exclusively ("Sublessee's Broker"); or
D             represents both Sublessor and Sublessee ("Dual Agency").

 

(b)           Payment to Brokers: Upon execution and delivery of this Sublease
by both Parties, Sublessor shall pay to the Brokers for the brokerage services
rendered by the Brokers the fee agreed to in the attached separate written
agreement or if no such agreement is attached, the sum of         or         %
of the total Base Rent payable for the original term of the Sublease, the sum of
         or         of the total Base Rent payable during any period of time
that the Sublessee occupies the Premises subsequent to the original term of the
Sublease, and/or the sum of         or         % of the purchase price in the
event that the Sublessee or anyone affiliated with Sublessee acquires from the
owner of the Premises any rights to the Premises.

 

1.9         Guarantor. The obligations of the Sublessee under this Sublease
shall be guaranteed by
___________________________________________________________________________________________________________________________________________

__________________  (”Guarantor“).

 

1.10          Attachments. Attached hereto are the following, all of which
constitute a part of this Sublease:

0 an Addendum consisting of Paragraphs 13through         ;

D a plot plan depicting the Premises;

D a Work Letter;

0 a copy of the master lease and any and all amendments to such lease
(collectively the "Master Lease");

D other (specify):     .

 

PAGE 1 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

 

 

 

 

2.            Premises.

 

2.1         Letting. Sublessor hereby subleases to Sublessee, and Sublessee
hereby subleases from Sublessor, the Premises, for the term, at the rental, and
upon all of the terms, covenants and conditions set forth in this Sublease.
While the approximate square footage of the Premises may have been used in the
marketing of the Premises for purposes of comparison, the Base Rent stated
herein is NOT tied to square footage and is not subject to adjustment should the
actual size be determined to be different. Note: Sublessee is advised to verify
the actual size prior to executing this Sublease.

 

2.2         Condition. Sublessor shall deliver the Premises to Sublessee broom
clean and free of debris on the Commencement Date or the Early Possession Date,
whichever first occurs (”Start Date“), and warrants that the existing
electrical, plumbing, fire sprinkler, lighting, heating, ventilating and air
conditioning systems (”HVAC“), and any items which the Sublessor is obligated to
construct pursuant to the Work Letter attached hereto, if any, other than those
constructed by Sublessee, shall be in good operating condition on said date. If
a non-compliance with such warranty exists as of the Start Date, or if one of
such systems or elements should malfunction or fail within the appropriate
warranty period, Sublessor shall, as Sublessor's sole obligation with respect to
such matter, except as otherwise provided in this Sublease, promptly after
receipt of written notice from Sublessee setting forth with specificity the
nature and extent of such non-compliance, malfunction or failure, rectify same
at Sublessor's expense. The warranty periods shall be as follows: (i) 6 months
as to the HVAC systems, and (ii) 30 days as to the remaining systems and other
elements. If Sublessee does not give Sublessor the required notice within the
appropriate warranty period, correction of any such non-compliance, malfunction
or failure shall be the obligation of Sublessee at Sublessee's sole cost and
expense

 

2.3         Compliance. Sublessor warrants that to the best of its actual
knowledge, any improvements, alterations or utility installations made or
installed by or on behalf of Sublessor to or on the Premises comply with all
applicable covenants or restrictions of record and applicable building codes,
regulations and ordinances (”Applicable Requirements“) in effect on the date
that they were made or installed. Sublessor makes no warranty as to the use to
which Sublessee will put the Premises or to modifications which may be required
by the Americans with Disabilities Act or any similar laws as a result of
Sublessee's use. NOTE: Sublessee is responsible for determining whether or not
the zoning and other Applicable Requirements are appropriate for Sublessee's
intended use, and acknowledges that past uses of the Premises may no longer be
allowed. If the Premises do not comply with said warranty, Sublessor shall,
except as otherwise provided, promptly after receipt of written notice from
Sublessee setting forth with specificity the nature and extent of such
non-compliance, rectify the same. If the Applicable Requirements are hereafter
changed so as to require during the term of this Sublease the construction of an
addition to or an alteration of the Building, the remediation of any Hazardous
Substance, or the reinforcement or other physical modification of the Building
(”Capital Expenditure“), Sublessor and Sublessee shall allocate the cost of such
work as follows:

 

(a)           If such Capital Expenditures are required as a result of the
specific and unique use of the Premises by Sublessee as compared with uses by
tenants in general, Sublessee shall be fully responsible for the cost thereof,
provided, however that if such Capital Expenditure is required during the last
two years of this Sublease and the cost thereof exceeds 6 months' Base Rent,
Sublessee may instead terminate this Sublease unless Sublessor notifies
Sublessee in writing, within 10 days after receipt of Sublessee's termination
notice that Sublessor has elected to pay the difference between the actual cost
thereof and the amount equal to 6 months' Base Rent. If the Parties elect
termination, Sublessee shall immediately cease the use of the Premises which
requires such Capital Expenditure and deliver to Sublessor written notice
specifying a termination date at least 90 days thereafter. Such termination date
shall, however, in no event be earlier then the last day that Sublessee could
legally utilize the Premises without commencing such Capital Expenditure.

 

(b)           If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Sublessee (such as governmentally mandated seismic
modifications, then Sublessor shall pay for said Capital Expenditure .and the
cost thereof shall be prorated between the Sublessor and Sublessee and Sublessee
shall only be obligated to pay, each month during the remainder of the term of
this Sublease or any extension therof, on the date on which Rent is due, an
amount equal to 1/144th the cost of such Capital Expenditure. Sublessee shall
pay interest on the unamortized balance at a rate that is then commercially
reasonable in the judgment of Sublessor's accountant. Sublessee may, however,
prepay its obligation at any time. Provided, however, that if such Capital
Expenditure is required during the last 2 years of this Sublease or if Sublessor
reasonably determines that it is not economically feasible to pay its share
thereof, Sublessor shall have the option to terminate this Sublease upon 90 days
prior written notice to Sublessee unless Sublessee notifies Sublessor, in
writing, within 10 days after receipt of Sublessor's termination notice that
Sublessee will pay for such Capital Expenditure. If Sublessor does not elect to
terminate, and fails to tender its share of any such Capital Expenditure,
Sublessee may advance such funds and deduct same, with interest, from Rent until
Sublessor's share of such costs have been fully paid. If Sublessee is unable to
finance Sublessor's share, or if the balance of the Rent due and payable for the
remainder of this Sublease is not sufficient to fully reimburse Sublessee on an
offset basis, Sublessee shall have the right to terminate this Sublease upon 10
days written notice to Sublessor.

 

(c)           Notwithstanding the above, the provisions concerning Capital
Expenditures are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Sublessee as a result of an actual or proposed change in use, change in
intensity of use, or modification to the Premises then, and in that event,
Sublessee shall be fully responsible for the cost thereof, and Sublessee shall
not have any right to terminate this Sublease.



 

PAGE 2 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

 

 

 

 

2.4           Acknowledgements. Sublessee acknowledges that: (a) it has been
given an opportunity to inspect and measure the Premises, (b) it has been
advised by Sublessor and/or Brokers to satisfy itself with respect to the size
and condition of the Premises (including but not limited to the electrical, HVAC
and fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Sublessee's intended use, (c) Sublessee has made such
investigation as it deems necessary with reference to such matters and assumes
all responsibility therefor as the same relate to its occupancy of the Premises,
(d) it is not relying on any representation as to the size of the Premises made
by Brokers or Sublessor, (e) the square footage of the Premises was not material
to Sublessee's decision to sublease the Premises and pay the Rent stated herein,
and (f) neither Sublessor, Sublessor's agents, nor Brokers have made any oral or
written representations or warranties with respect to said matters other than as
set forth in this Sublease. In addition, Sublessor acknowledges that: (i)
Brokers have made no representations, promises or warranties concerning
Sublessee's ability to honor the Sublease or suitability to occupy the Premises,
and (ii) it is Sublessor's sole responsibility to investigate the financial
capability and/or suitability of all proposed tenants.

 

2.5           Americans with Disabilities Act. In the event that as a result of
Sublessee's specific and unique use, or intended use, of the Premises the
Americans with Disabilities Act or any similar law requires modifications or the
construction or installation of improvements in or to the Premises, Building,
Project and/or Common Areas, the Parties agree that such modifications,
construction or improvements shall be made at: D Sublessor's expense 0
Sublessee's expense.

 

3.           Possession.

 

3.1           Early Possession. Any provision herein granting Sublessee Early
Possession of the Premises is subject to and conditioned upon the Premises being
available for such possession prior to the Commencement Date. Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If
Sublessee totally or partially occupies the Premises prior to the Commencement
Date, the obligation to pay Base Rent shall be abated for the period of such
Early Possession. All other terms of this Sublease (including but not limited to
the obligations to pay Sublessee's Share of Common Area Operating Expenses, Real
Property Taxes and insurance premiums and to maintain the Premises) shall,
however, be in effect during such period. Any such Early Possession shall not
affect the Expiration Date.

 

3.2           Delay in Commencement. Sublessor agrees to use its best
commercially reasonable efforts to deliver possession of the Premises by the
Commencement Date. If, despite said efforts, Sublessor is unable to deliver
possession as agreed, Sublessor shall not be subject to any liability therefor,
nor shall such failure affect the validity of this Sublease. Sublessee shall
not, however, be obligated to pay Rent or perform its other obligations until it
receives possession of the Premises. If possession is not delivered within 60 30
days after the Commencement Date, Sublessee may, at its option, by notice in
writing within 10 days after the end of such 60 30 day period, cancel this
Sublease, in which event the Parties shall be discharged from all obligations
hereunder. If such written notice is not received by Sublessor within said 10
day period, Sublessee's right to cancel shall terminate. Except as otherwise
provided, if possession is not tendered to Sublessee when required and Sublessee
does not terminate this Sublease, as aforesaid, any period of rent abatement
that Sublessee would otherwise have enjoyed shall run from the date of delivery
of possession and continue for a period equal to what Sublessee would otherwise
have enjoyed under the terms hereof, but minus any days of delay caused by the
acts or omissions of Sublessee. If possession is not delivered within 120 days
after the Commencement Date, this Sublease shall automatically terminate unless
the Parties agree, in writing, to the contrary.

 

3.3           Sublessee Compliance. Sublessor shall not be required to tender
possession of the Premises to Sublessee until Sublessee complies with its
obligation to provide evidence of insurance. Pending delivery of such evidence,
Sublessee shall be required to perform all of its obligations under this
Sublease from and after the Start Date, including the payment of Rent,
notwithstanding Sublessor's election to withhold possession pending receipt of
such evidence of insurance. Further, if Sublessee is required to perform any
other conditions prior to or concurrent with the Start Date, the Start Date
shall occur but Sublessor may elect to withhold possession until such conditions
are satisfied.

 

4.           Rent and Other Charges.

 

4.1           Rent Defined. All monetary obligations of Sublessee to Sublessor
under the terms of this Sublease (except for the Security Deposit) are deemed to
be rent ("Rent"). Rent shall be payable in lawful money of the United States to
Sublessor at the address stated herein or to such other persons or at such other
places as Sublessor may designate in writing.

 

4.2           Utilities. Sublessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon.

 

5.           Security Deposit. Sublessee shall deposit with Sublessor the sum
specified in Paragraph 1.6(b) as security for Sublessee's faithful performance
of Sublessee's obligations hereunder. If Sublessee fails to pay Rent or other
charges due hereunder, or otherwise defaults with respect to any provision of
this Sublease, Sublessor may use, apply or retain all or any portion of said
deposit for the payment of any Rent or other charge in default or for the
payment of any other sum to which Sublessor may become obligated by reason of
Sublessee's default, or to compensate Sublessor for any loss or damage which
Sublessor may suffer thereby. If Sublessor so uses or applies all or any,
portion of said deposit, Sublessee shall within 10 days after written demand
therefore forward to Sublessor an amount sufficient to restore said Deposit to
the full amount provided for herein and Sublessee's failure to do so shall be a
material breach of this Sublease. Sublessor shall not be required to keep said
Deposit separate from its general accounts. If Sublessee performs all of
Sublessee's obligations hereunder, said Deposit, or so much thereof as has not
therefore been applied by Sublessor, shall be returned, without payment of
interest to Sublessee (or at Sublessor's option, to the last assignee, if any,
of Sublessee's interest hereunder) at the expiration of the term hereof, and
after Sublessee has vacated the Premises. No trust relationship is created
herein between Sublessor and Sublessee with respect to said Security Deposit.

 

6.           Master Lease.

 

6.1           Sublessor is the lessee of the Premises by virtue of the Master
Lease , wherein Jonda Hawthorne, LP is the lessor, hereinafter the "Master
Lessor".

 

6.2           This Sublease is and shall be at all times subject and subordinate
to the Master Lease.

 

6.3           The terms, conditions and respective obligations of Sublessor and
Sublessee to each other under this Sublease shall be the terms and conditions of
the Master Lease except for those provisions of the Master Lease which are
directly contradicted by this Sublease in which event the terms of this Sublease
document shall control over the Master Lease. Therefore, for the purposes of
this Sublease, wherever in the Master Lease the word ”Lessor“ is used it shall
be deemed to mean the Sublessor herein and wherever in the Master Lease the word
”Lessee“ is used it shall be deemed to mean the Sublessee herein.

 

PAGE 3 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

 

 

 

 

6.4           During the term of this Sublease and for all periods subsequent
for obligations which have arisen prior to the termination of this Sublease,
Sublessee does hereby expressly assume and agree to perform and comply with, for
the benefit of Sublessor and Master Lessor, each and every obligation of
Sublessor under the Master Lease except for the following paragraphs which are
excluded therefrom: Section 4 as defined. Refer to the Addendum for details of
the rent.

.

 

6.5           The obligations that Sublessee has assumed under paragraph 6.4
hereof are hereinafter referred to as the "Sublessee's Assumed Obligations". The
obligations that sublessee has not assumed under paragraph 6.4 hereof are
hereinafter referred to as the "Sublessor's Remaining Obligations".

 

6.6           Sublessee shall hold Sublessor free and harmless from all
liability, judgments, costs, damages, claims or demands, including reasonable
attorneys fees, arising out of Sublessee's failure to comply with or perform
Sublessee's Assumed Obligations.

 

6.7           Sublessor agrees to maintain the Master Lease during the entire
term of this Sublease, subject, however, to any earlier termination of the
Master Lease without the fault of the Sublessor, and to comply with or perform
Sublessor's Remaining Obligations and to hold Sublessee free and harmless from
all liability, judgments, costs, damages, claims or demands arising out of
Sublessor's failure to comply with or perform Sublessor's Remaining Obligations.

 

6.8           Sublessor represents to Sublessee that the Master Lease is in full
force and effect and that no default exists on the part of any Party to the
Master Lease.

 

7.           Assignment of Sublease and Default.

 

7.1           Sublessor hereby assigns and transfers to Master Lessor
Sublessor's interest in this Sublease, subject however to the provisions of
Paragraph 8.2 hereof.

 

7.2           Master Lessor, by executing this document, agrees that until a
Default shall occur in the performance of Sublessor's Obligations under the
Master Lease, that Sublessor may receive, collect and enjoy the Rent accruing
under this Sublease. However, if Sublessor shall Default in the performance of
its obligations to Master Lessor then Master Lessor may, at its option, receive
and collect, directly from Sublessee, all Rent owing and to be owed under this
Sublease. In the event, however, that the amount collected by Master Lessor
exceeds Sublessor's obligations any such excess shall be refunded to Sublessor.
Master Lessor shall not, by reason of this assignment of the Sublease nor by
reason of the collection of the Rent from the Sublessee, be deemed liable to
Sublessee for any failure of the Sublessor to perform and comply with
Sublessor's Remaining Obligations.

 

7.3           Sublessor hereby irrevocably authorizes and directs Sublessee upon
receipt of any written notice from the Master Lessor stating that a Default
exists in the performance of Sublessor's obligations under the Master Lease, to
pay to Master Lessor the Rent due and to become due under the Sublease.
Sublessor agrees that Sublessee shall have the right to rely upon any such
statement and request from Master Lessor, and that Sublessee shall pay such Rent
to Master Lessor without any obligation or right to inquire as to whether such
Default exists and notwithstanding any notice from or claim from Sublessor to
the contrary and Sublessor shall have no right or claim against Sublessee for
any such Rent so paid by Sublessee.

 

7.4           No changes or modifications shall be made to this Sublease without
the consent of Master Lessor.

 

8.           Consent of Master Lessor.

 

8.1           In the event that the Master Lease requires that Sublessor obtain
the consent of Master Lessor to any subletting by Sublessor then, this Sublease
shall not be effective unless, within 10 days of the date hereof, Master Lessor
signs this Sublease thereby giving its consent to this Subletting.

 

8.2           In the event that the obligations of the Sublessor under the
Master Lease have been guaranteed by third parties, then neither this Sublease,
nor the Master Lessor's consent, shall be effective unless, within 10 days of
the date hereof, said guarantors sign this Sublease thereby giving their consent
to this Sublease.

 

8.3           In the event that Master Lessor does give such consent then:

 

(a)           Such consent shall not release Sublessor of its obligations or
alter the primary liability of Sublessor to pay the Rent and perform and comply
with all of the obligations of Sublessor to be performed under the Master Lease.

 

(b)           The acceptance of Rent by Master Lessor from Sublessee or any one
else liable under the Master Lease shall not be deemed a waiver by Master Lessor
of any provisions of the Master Lease.

 

(c)           The consent to this Sublease shall not constitute a consent to any
subsequent subletting or assignment.

 

(d)           In the event of any Default of Sublessor under the Master Lease,
Master Lessor may proceed directly against Sublessor, any guarantors or any one
else liable under the Master Lease or this Sublease without first exhausting
Master Lessor's remedies against any other person or entity liable thereon to
Master Lessor.

 

(e)           Master Lessor may consent to subsequent sublettings and
assignments of the Master Lease or this Sublease or any amendments or
modifications thereto without notifying Sublessor or any one else liable under
the Master Lease and without obtaining their consent and such action shall not
relieve such persons from liability.

 

(f)           In the event that Sublessor shall Default in its obligations under
the Master Lease, then Master Lessor, at its option and without being obligated
to do so, may require Sublessee to attorn to Master Lessor in which event Master
Lessor shall undertake the obligations of Sublessor under this Sublease from the
time of the exercise of said option to termination of this Sublease but Master
Lessor shall not be liable for any prepaid Rent nor any Security Deposit paid by
Sublessee, nor shall Master Lessor be liable for any other Defaults of the
Sublessor under the Sublease.

 

(g)           Unless directly contradicted by other provisions of this Sublease,
the consent of Master Lessor to this Sublease shall not constitute an agreement
to allow Sublessee to exercise any options which may have been granted to
Sublessor in the Master Lease (see Paragraph 39.2 of the Master Lease).

 

8.4           The signatures of the Master Lessor and any Guarantors of
Sublessor at the end of this document shall constitute their consent to the
terms of this Sublease.



 

PAGE 4 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

 

 

 

 

8.5         Master Lessor acknowledges that, to the best of Master Lessor's
knowledge, no Default presently exists under the Master Lease of obligations to
be performed by Sublessor and that the Master Lease is in full force and effect.

 

8.6         In the event that Sublessor Defaults under its obligations to be
performed under the Master Lease by Sublessor, Master Lessor agrees to deliver
to Sublessee a copy of any such notice of default. Sublessee shall have the
right to cure any Default of Sublessor described in any notice of default within
ten days after service of such notice of default on Sublessee. If such Default
is cured by Sublessee then Sublessee shall have the right of reimbursement and
offset from and against Sublessor.

 

9.         Additional Brokers Commissions.

 

           9.1           Sublessor agrees that if Sublessee exercises any option
or right of first refusal as granted by Sublessor herein, or any option or right
substantially similar thereto, either to extend the term of this Sublease, to
renew this Sublease, to purchase the Premises, or to lease or purchase adjacent
property which Sublessor may own or in which Sublessor has an interest, then
Sublessor shall pay to Broker a fee in accordance with the schedule of Broker in
effect at the time of the execution of this Sublease. Notwithstanding the
foregoing, Sublessor's obligation under this Paragraph is limited to a
transaction in which Sublessor is acting as a Sublessor, lessor or seller.

 

           9.2           If a separate brokerage fee agreement is attached then
Master Lessor agrees that if Sublessee shall exercise any option or right of
first refusal granted to Sublessee by Master Lessor in connection with this
Sublease, or any option or right substantially similar thereto, either to extend
or renew the Master Lease, to purchase the Premises or any part thereof, or to
lease or purchase adjacent property which Master Lessor may own or in which
Master Lessor has an interest, or if Broker is the procuring cause of any other
lease or sale entered into between Sublessee and Master Lessor pertaining to the
Premises, any part thereof, or any adjacent property which Master Lessor owns or
in which it has an interest, then as to any of said transactions, Master Lessor
shall pay to Broker a fee, in cash, in accordance with the schedule attached to
such brokerage fee agreement.

 

           9.3           Any fee due from Sublessor or Master Lessor hereunder
shall be due and payable upon the exercise of any option to extend or renew,
upon the execution of any new lease, or, in the event of a purchase, at the
close of escrow.

 

           9.4           Any transferee of Sublessor's interest in this
Sublease, or of Master Lessor's interest in the Master Lease, by accepting an
assignment thereof, shall be deemed to have assumed the respective obligations
of Sublessor or Master Lessor under this Paragraph 9. Broker shall be deemed to
be a third-party beneficiary of this paragraph 9.

 

10.           Representations and Indemnities of Broker Relationships. The
Parties each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Sublease, and that no one other than said named Brokers is
entitled to any commission or finder's fee in connection herewith. Sublessee and
Sublessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys' fees reasonably incurred with respect thereto.

 

11.           Attorney's fees. If any Party or Broker brings an action or
proceeding involving the Premises whether founded in tort, contract or equity,
or to declare rights hereunder, the Prevailing Party (as hereafter defined) in
any such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Sublessor shall be entitled to attorneys' fees, costs and expenses incurred in
the preparation and service of notices of Default and consultations in
connection therewith, whether or not a legal action is subsequently commenced in
connection with such Default or resulting Breach ($200 is a reasonable minimum
per occurrence for such services and consultation).

 

12.           No Prior or Other Agreements; Broker Disclaimer. This Sublease
contains all agreements between the Parties with respect to any matter mentioned
herein, and no other prior or contemporaneous agreement or understanding shall
be effective. Sublessor and Sublessee each represents and warrants to the
Brokers that it has made, and is relying solely upon, its own investigation as
to the nature, quality, character and financial responsibility of the other
Party to this Sublease and as to the use, nature, quality and character of the
Premises. Brokers have no responsibility with respect thereto or with respect to
any default or breach hereof by either Party. The liability (including court
costs and attorneys' fees), of any Broker with respect to negotiation,
execution, delivery or performance by either Sublessor or Sublessee under this
Sublease or any amendment or modification hereto shall be limited to an amount
up to the fee received by such Broker pursuant to this Sublease; provided,
however, that the foregoing limitation on each Broker's liability shall not be
applicable to any gross negligence or willful misconduct of such Broker.

 

ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY REAL ESTATE BROKER AS TO THE LEGAL
SUFFICIENCY, LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS SUBLEASE OR THE
TRANSACTION TO WHICH IT RELATES. THE PARTIES ARE URGED TO:

1.           SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS
SUBLEASE.

2.           RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE
CONDITION OF THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED
TO: THE POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PROPERTY,
THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND
THE SUITABILITY OF THE PREMISES FOR SUBLESSEE'S INTENDED USE.

WARNING: IF THE SUBJECT PROPERTY IS LOCATED IN A STATE OTHER THAN CALIFORNIA,
CERTAIN PROVISIONS OF THE SUBLEASE MAY NEED TO BE REVISED TO COMPLY WITH LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED



 

PAGE 5 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

 

 

 

 



Executed at: Bellvue, Washington   Executed at: Hawthorne, CA

 

On:     On: December 24, 2012

 





By Sublessor:    By Sublessee:            /s/ Bret Johnsen           CFO



 



By: 

/s/Bohn H. Crain

  By:  

 



Name Printed: Bohn H. Crain   Name Printed:  

 



Title: CEO   Title:  



 



By:



  By:  

 



Name Printed:   Name Printed:  

 



Title:   Title:  

 



Address:     Address:            

 



Telephone: (____)     Telephone: (____)  

 



Facsimile: (____)     Facsimile:(____)  



 



Email:     Email:             Email:     Email:  



 



Federal ID No.     Federal ID No.  



 





BROKER:   BROKER:            



 



Attn:     Attn:  



 



Title:   Title:  

 



Address:     Address:            









 



Telephone/facsimile:     Telephone/Facsimile:  



 



Email:     Email:  

 



Federal ID No.     Federal ID No.  

 





Broker/Agent DRE License #:     Broker/Agent DRE License #:            

Consent to the above Sublease is hereby given.

 





Executed at:     Executed at:  

 

On:     On:  

 



By Master Lessor:   By Guarantor(s):       /s/ Aliza K. Guren     



 

  Name Printed:  

 

      Address:            



By:



     

 

Name Printed       Aliza K. Guren      

 

Title: CEO      



 



By:



  By:  

 



Name Printed:   Name Printed:  

 



Title:   Address:  

 



Address:                  

 



Telephone: (____)        

 



Facsimile: (____)        



 



Email:                  



 



Federal ID No.      

 



NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017. Telephone No. (213) 687-8777. Fax No.: (213)
687-8616.

 

©Copyright 1997 By AIR Commercial Real Estate Association.

All rights reserved. No part of these works may be reproduced in any form
without permission in writing.

 

PAGE 6 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

  



 

 



 

ADDENDUM TO STANDARD SUBLEASE

 

THIS ADDENDUM TO STANDARD SUBLEASE (this “Addendum”) dated this 21st day of
December, 2012 (the “Effective Date”) hereby amends and modifies that certain
STANDARD SUBLEASE dated December 20, 2012 (the “Sublease Agreement”), by and
between RADIANT LOGISTICS, INC., a Delaware Corporation, as successor in
interest to DBA Distribution Services, Inc. (“Sublessor”) and SPACE EXPLORATION
TECHNOLOGIES CORP., a Delaware Corporation (“Sublessee”).



 

1.           The parties hereby amend the Sublease Agreement in accordance with
the following. In the event of any conflict or ambiguity between the terms of
this Addendum and the Sublease Agreement, the terms of this Addendum shall
control.

 

2.           All capitalized terms set forth herein that are not otherwise
defined by this Addendum shall have the same meaning ascribed to them in
Sublease Agreement.

 

3.           The rent due under this Sublease shall be on an “industrial gross
lease basis” whereby the Sublessee’s Rent shall include all operating expenses
attributable to the premises inclusive of Property Taxes, Insurance and
maintenance (except as provided in Paragraph 4 of this Addendum). The monthly
rental rate shall be pursuant to the following schedule:

 

·February 1, 2013 to April 30, 2013: $0.00;

·May 1, 2013 to April 30, 2014: $75,007.00 per month;

·May 1, 2014 to April 30, 2015: $77, 811.00 per month; and

·May 1, 2015 to February 29, 2016: $80,615.00 per month.

 

Sublessee shall make payments of the above amounts directly to Master Lessor, it
being understood and agreed that Master Lessor's acceptance of such amounts
shall not be deemed to be the agreement by Master Lessor that such payments are
in full satisfaction of amounts due under the Master Lease, or that Master
Lessor has agreed to any reduction of amounts due under the Master Lease from
Sublessor. Sublessor separately shall make payment to Master Lessor for the
balance of any amounts due under the Master Lease over and above the amount of
Sublessee’s Rent as set forth in the Paragraph.

 

4.           Sublessor and Sublessee hereby further agree and acknowledge
Sublessee shall be responsible for the maintenance and repair of the HVAC to the
extent any such maintenance and repair are not within the scope of the warranty
provided in Section 2.2 of the Sublease.

 

5.           Intentionally Deleted.

 

6.           Subject to Sublessee obtaining formal consent pursuant to the
consent process specified in Paragraph 7.3(b) of the Master Lease as required,
Sublessor and Master Lessor provide their consent for Sublessee’s planned
improvements as outlined below, it being understood that Master Lessor's consent
is conditioned on Sublessee submitting written plans and specifications to be
prepared by Sublessee and submitted to Master Lessor for Master Lessor’s written
consent in accordance with and subject to the provisions of Paragraph 7.3(b) of
the Master Lease, and it being further understood that Master Lessor, as a
condition to giving consent, may require the removal of such improvements upon
surrender of the Premises to Master Lessor, and further provided that all such
improvements must be performed in accordance with all Applicable Requirements
and after obtaining all necessary permits:

 

·new 20’ x 20’opening between 2701 El Segundo and 2705 El Segundo;

·the installation of a 2,000 amp dedicated electrical service panel and
distribution;

·an office remodel;

·installation of dock treatments;

·upgrades to gated fences around the exterior of the parking lot;

·cranes/craneway – custom designed to carry parts along dedicated production
line;

·floor surface – treatment/resurfacing/leveling as needed;

·climate control – to accommodate composite processing / winding;

·pressure test room (for pressurized tank tests), which might need to be built
underground in the parking lot; alternatively we could build an above grade
facility where 20'x20'x15' interior dimension would be the minimum;

·additional internal rooms - additional rooms will need to be built inside the
facility - drywall work, electrical;

·LN2 storage and plumbing – Special handling, storage requirements;

·N2, Air, He storage and lines;

 

PAGE 7 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

 

 

 

 

·cryogenic test - attached but external building extensions for LN2 and pumps;
this would require knocking holes up to 10'x10' in two locations and building
small external add-ons; and

·Mezzanine(s) – possible need for one or two, which would require footers,
concrete, new structure, etc.

 

Sublessor and Sublessee acknowledge and agree that Master Lessor has made no
warranty, express or implied, that the Premises are suitable for the foregoing
improvements, or that such improvements may be made under Applicable
Requirements.

 

7.           Sublessor shall remain responsible for its surrender and
restoration obligations under the Master Leases. Sublessor, and Sublessee
understand that the surrender and restoration obligations generally consist of
the following (but may include additional requirements as determined by an
inspection of the Premises by Master Lessor):

 

·Dock Doors—all have to be in good working condition;

·Dock Levelers and bumpers need repair;

·All damage to the walls on the dock;

·Damaged yard bollards need to be replaced;

·All damaged electrical outlets inside and outside need to be fixed;

·Any non-working lights need to be replaced; and

·Fence needs to be repaired.

 

In the event that the Sublessor elects not to perform any of the above mentioned
items, Sublessor will reimburse Sublessee for actual costs to remedy any
outstanding items subject to the mutual agreement of the Parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first written above.

 



   Sublessor: RADIANT LOGISTICS, INC., a     Delaware Corporation



 



  By: /s/ Bohn H. Crain     Name: Bohn H. Crain     Title: CEO  

 



  Sublessee: SPACE EXPLORATION TECHNOLOGIES CORP., a     Delaware Corporation



 



  By: /s/ Bret Johnsen     Name: Bret Johnsen     Title: CFO  



 



  Master Lessor: JONDA HAWTHORNE, LP, a     California Limited Partnership    
By its general partner:       Jondahaw GP, LLC,       a California limited
liability company,









    By its manager:     Karney Management Company,     a California Corporation,
          By: /s/ Aliza K. Guren       Aliza K. Guren, President







 

PAGE 8 OF 8

________

________

________

________

INITIA INITIALS     ©1997 - AIR COMMERCIAL REAL ESTATE ASSOCIATION FORM
SBL-5-1/10E

 





 

